Citation Nr: 1034325	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for dysthymic disorder (claimed 
as depression).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1974 to February 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) dated in September 2006 and May 2007 that 
denied the Veteran's claim of entitlement to service connection 
for dysthymic disorder.


FINDING OF FACT

Resolving all doubt in the favor of the Veteran, dysthymic 
disorder is related to his active service.


CONCLUSION OF LAW

Dysthymic disorder was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R.          §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
appellant.



Service Connection

The Veteran seeks service connection for dysthymic disorder, 
which he contends initially manifested in service.  As a 
preliminary matter, the Board notes that the Veteran's VA 
treatment records refer to his psychiatric disorder as dysthymic 
disorder and private treatment records refer to such as 
depression.  Dorland's Illustrated Medical Dictionary (31st ed. 
2007) defines dysthymic as characterized by symptoms of mild 
depression.  Thus, the Board finds that there is no difference in 
the psychiatric diagnoses of record and further consideration of 
whether such represents different psychiatric disorders is not 
required. 

 In order to establish direct service connection, three elements 
must be established. There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 3.303 
(2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's VA treatment records indicate that he was diagnosed 
with dysthymic disorder in as early as August 2004 and that he 
has been treated for the same since that time.  This constitutes 
medical evidence of a current disability, and as such the Board 
finds that the first element required for direct service 
connection is met.

While the Veteran asserts that he sought counseling during 
service, there are no treatment records indicating such.  A July 
2006 response from the Family Services Center at the Naval Air 
Station in Pensacola, Florida indicates that all treatment 
records are destroyed every two years.  A September 2006 response 
from Dr. H. indicates that all treatment records dated during the 
time period the Veteran specified had been destroyed.  A July 
2006 response from the Lutheran Services of Florida is silent for 
information specific to the Veteran and indicates that they 
destroy records seven years after termination of services.  
However, the response did indicate that they provide family 
counseling services for runaway, truant, and ungovernable 
adolescents.  The Veteran's September 1993 Request for 
Reassignment for Humanitarian Reasons indicates that he reported 
that his son was in serious legal trouble, had assaulted his 
wife, and that he was needed at home.  

The Veteran's Report of Medical Examination, dated in December 
1993 and conducted for the purpose of retirement from service, is 
silent for any psychiatric abnormality.  The Veteran's Report of 
Medical History, dated in December 1993 and completed by the 
Veteran, indicates that he reported that he had a history of 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  The examiner noted that the Veteran's son was 
in jail and that the Veteran had mild depression.  The Board 
notes here that the examiner's handwriting is very difficult to 
read, however, it appears that the examiner noted that the 
Veteran's symptoms were controlled.   

Thus, the Board finds that the December 1993 diagnosis of mild 
depression constitutes evidence of an in-service incurrence of a 
disease, and the second element of direct service connection is 
met.  The Board also finds that the third requirement of direct 
service connection, evidence of a nexus between the claimed in-
service disease or injury and the current disability, is also 
met.

The Veteran underwent private psychiatric evaluation in December 
2008.  The Veteran reported that his depression started in 1992 
in reaction to family problems particularly relating to his son's 
behavior.  The Veteran reported that he sought counseling, with 
his family, during service.  Subsequent to mental status 
examination and review of the Veteran's service and VA treatment 
records, the examiner opined that the Veteran's depression is 
likely linked to service.  The examiner reasoned that the Veteran 
complained of and was diagnosed with depression during service.  

In a statement dated in December 2008, the private examiner 
affirmed that he had reviewed the Veteran's service and VA 
treatment records and was familiar with his medical history as it 
pertained to his mental health, agreed that the Veteran had 
symptoms consistent with depression, and opined that the 
Veteran's depression was as likely as not linked to the 
depression problems complained of and diagnosed during service. 
Here, the medical opinion by the private examiner is credible 
because it is based on results of mental status examination and a 
thorough review of the relevant treatment records and the 
examiner offered a reasonable basis for his conclusion.  Absent 
credible evidence to the contrary, the Board is not in a position 
to further question the results of this examination.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board 
has found that the Veteran has a current disability, dysthymic 
disorder, that was incurred during service and that there is 
competent medical evidence that the Veteran's current dysthymic 
disorder is related to service.  It is significant that there is 
no evidence of record that the Veteran's current dysthymic 
disorder was not incurred during service. 

Based on the foregoing, the Board will resolve all reasonable 
doubt in favor of the Veteran and find that his dysthymic 
disorder is related to his active service. Therefore, the Board 
finds that service connection is warranted for dysthymic 
disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).


ORDER

Service connection for dysthymic disorder is granted, subject to 
the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


